UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-0523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette. E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2012 FORM N-Q Item 1. Schedule of Investments. -2- SSL-DOCS2 70180139v2 STATEMENT OF INVESTMENTS The Dreyfus Fund Incorporated March 31, 2012 (Unaudited) Common Stocks100.1% Shares Value ($) Consumer Discretionary14.1% Amazon.com 62,240 a 12,604,222 Carnival 239,710 7,689,897 Dick's Sporting Goods 185,610 8,924,129 Johnson Controls 183,180 5,949,686 Limited Brands 183,330 8,799,840 Macy's 349,850 13,899,541 McDonald's 152,900 14,999,490 Michael Kors Holdings 186,300 8,679,717 Newell Rubbermaid 514,100 9,156,121 News, Cl. A 766,410 15,090,613 Nordstrom 169,310 9,433,953 PVH 73,270 6,545,209 Toll Brothers 361,070 a 8,662,069 Under Armour, Cl. A 62,850 a,b,c 5,907,900 Viacom, Cl. B 273,180 12,965,123 Consumer Staples10.8% Avon Products 331,150 6,411,064 Coca-Cola Enterprises 342,660 9,800,076 Energizer Holdings 112,190 a 8,322,254 Kraft Foods, Cl. A 310,380 11,797,544 PepsiCo 271,030 17,982,841 Philip Morris International 275,880 24,445,727 Procter & Gamble 371,830 24,990,694 Whole Foods Market 121,131 c 10,078,099 Energy10.5% Anadarko Petroleum 174,150 13,642,911 Apache 89,780 9,017,503 Chevron 242,860 26,044,306 ENSCO, ADR 211,820 11,211,633 EOG Resources 70,960 7,883,656 National Oilwell Varco 246,150 19,561,541 Occidental Petroleum 150,710 14,352,113 TransCanada 228,910 b 9,843,130 Exchange Traded Funds.8% Standard & Poor's Depository Receipts S&P rust 57,140 Financial16.2% Affiliated Managers Group 119,066 a 13,312,769 American Express 250,570 14,497,980 Bank of America 810,440 7,755,911 Capital One Financial 174,640 9,734,434 CBRE Group, Cl. A 566,840 a 11,314,126 Chubb 106,990 7,394,079 Citigroup 395,572 14,458,157 Discover Financial Services 227,480 7,584,183 IntercontinentalExchange 77,370 a 10,632,185 JPMorgan Chase & Co. 458,950 21,102,521 Moody's 189,630 7,983,423 T. Rowe Price Group 219,830 14,354,899 Wells Fargo & Co. 932,820 31,846,475 Health Care11.3% Amylin Pharmaceuticals 218,988 a 5,465,940 Baxter International 188,790 11,285,866 Cigna 198,330 9,767,752 Covidien 328,355 17,954,451 McKesson 103,330 9,069,274 Omnicare 144,390 5,135,952 Pfizer 1,185,020 26,852,553 Sanofi, ADR 299,250 11,595,938 St. Jude Medical 213,530 9,461,514 Zimmer Holdings 205,200 13,190,256 Industrial11.7% Caterpillar 144,670 c 15,410,248 Cummins 120,000 c 14,404,800 Eaton 133,550 6,654,796 FedEx 136,760 12,576,450 General Electric 1,330,540 26,703,938 JB Hunt Transport Services 156,910 8,531,197 Robert Half International 273,950 8,300,685 Stanley Black & Decker 141,260 10,871,370 Tyco International 358,255 20,126,766 Information Technology21.6% Apple 116,246 a,c 69,685,990 Broadcom, Cl. A 252,900 a 9,938,970 Cisco Systems 379,900 8,034,885 Citrix Systems 97,610 a 7,702,405 F5 Networks 79,730 a,c 10,760,361 Google, Cl. A 28,583 a 18,328,563 Informatica 147,410 a 7,797,989 International Business Machines 54,650 11,402,722 Oracle 539,348 15,727,388 QUALCOMM 320,390 21,792,928 Salesforce.com 90,310 a,c 13,953,798 SanDisk 231,650 a 11,487,524 Texas Instruments 435,980 14,653,288 VMware, Cl. A 70,640 a 7,937,817 Materials.5% LyondellBasell Industries, Cl. A 128,890 Telecommunication Services2.6% AT&T 883,920 Total Common Stocks (cost $840,781,560) Other Investment.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $136,324) 136,324 d Investment of Cash Collateral for Securities Loaned1.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $14,233,908) 14,233,908 d Total Investments (cost $855,151,792) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2012, the value of the fund's securities on loan was $13,920,613 and the value of the collateral held by the fund was $14,233,908. c Held by a broker as collateral for open options written. d Investment in affiliated money market mutual fund. At March 31, 2012, net unrealized appreciation on investments was $219,778,037 of which $230,387,718 related to appreciated investment securities and $10,609,681 related to depreciated investment securities. At March 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Information Technology 21.6 Financial 16.2 Consumer Discretionary 14.1 Industrial 11.7 Health Care 11.3 Consumer Staples 10.8 Energy 10.5 Telecommunication Services 2.6 Money Market Investments 1.3 Exchange Traded Funds .8 Materials .5 † Based on net assets. STATEMENT OF OPTIONS WRITTEN March 31, 2012 (Unaudited) Number of Contracts Value ($) Call Options: Apple, May 2012 @ $650 290 a (345,100 ) Caterpillar, May 2012 @ $115 725 a (95,700 ) Cummins, May 2012 @ $130 600 a (132,000 ) Cummins, June 2012 @ $130 600 a (183,000 ) F5 Networks, May 2012 @ $145 400 a (174,000 ) Salesforce.Com, May 2012 @ $170 450 a (153,000 ) Under Armour, Cl.A. May 2012 @ $105 315 a (47,250 ) Whole Foods Market, May 2012 @ $90 605 a (63,525 ) (premiums received $1,248,300) ) a - Non-income producing security. The following is a summary of the inputs used as of March 31, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,005,502,522 - - Equity Securities - Foreign+ 46,956,467 - - Mutual Funds/Exchange Traded Funds 22,416,115 - - Liabilities ($) Other Financial Instruments: Options Written (1,193,575 ) - - ) + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 3 - FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Fund Incorporated By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 23, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 23, 2012 By: /s/ James Windels James Windels Treasurer Date: May 23, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
